    Case: 1:17-cv-09154 Document #: 62 Filed: 11/01/18 Page 1 of 6 PageID #:373



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BILLY GOAT IP LLC,

       Plaintiff,
                                                      No. 17-cv-9154
                       v.
                                                      Judge Robert M. Dow, Jr.
THE BILLY GOAT CHIP COMPANY LLC,
                                                      Magistrate Judge M. David Weisman
       Defendant.
                                                      JURY TRIAL DEMANDED


THE BILLY GOAT CHIP COMPANY LLC,

       Counter-Plaintiff,

                       v.

BILLY GOAT IP LLC,

       Counter-Defendant.

 PLAINTIFF’S MOTION TO UPHOLD PLAINTIFF'S REDESIGNATIONS OF THIRD
  PARTY-PRODUCED DOCUMENTS UNDER AMENDED PROTECTIVE ORDER

       Plaintiff Billy Goat IP LLC moves pursuant to Paragraph 11 of the Amended Agreed

Protective Order for an Order upholding the confidentiality designations it has made to certain

documents produced by third parties in response to Defendant’s subpoenas. These third parties

produced documents that include financial information directly related to Plaintiff’s trademark

licensing program. Accordingly, Plaintiff redesignated these documents as “CONFIDENTIAL

ATTORNEYS EYES ONLY” pursuant to Paragraph 4(e) of the Amended Agreed Protective

Order. Defendant contests these redesignations and argues the information is not entitled to

confidential treatment. For the reasons below, this Court should grant Plaintiff’s motion and

uphold its confidentiality redesignations.

                                              1
    Case: 1:17-cv-09154 Document #: 62 Filed: 11/01/18 Page 2 of 6 PageID #:374



                   Factual Background and Meet and Confer Declaration

       This motion relates to three sets of documents produced by third parties Baderbrau LLC

and New Albertson d/b/a/ Jewel, in response to Defendant’s subpoenas.1 Baderbrau was the

brewer of beer sold at retail and elsewhere under Plaintiff’s BILLY GOAT mark, and Jewel sells

BILLY GOAT burgers and has sold BILLY GOAT beer at its grocery stores. The three sets of

documents at issue produced by Baderbrau or Jewel contain sensitive financial information of

Plaintiff, including information relating to sales trends and/or quantities of good sold under the

BILLY GOAT mark and Plaintiff’s licensing program. Accordingly, pursuant to Paragraph 4(e)

of the Amended Agreed Protective Order, Plaintiff designated these documents as

“CONFIDENTIAL ATTORNEYS EYES ONLY.” Defendant challenged these designations,

and the parties held a meet and confer on October 22, 2018, but were unable to resolve their

dispute.

                                           Argument

       Paragraph 3(b) of the Amended Agreed Protective Order defines “Confidential

Information” as including “non-public or proprietary technical, financial, business, health, or

medical information . . .” (emphases added). (Dkt Entry. No. 60, ¶3(b)).               It defines

“CONFIDENTIAL – ATTORNEYS EYES ONLY” information as including any Confidential

Information that the designating party “in good faith believes [the disclosure of which] would

likely cause competitive harm.” (Id.) The Amended Agreed Protective Order provides several

examples of such information, including, but not limited to “sensitive business information,

including highly sensitive financial, marketing, or licensing information and the identity of

suppliers, distributors, licensees or potential/actual customers...” (Id., emphases added).


1
  Courtesy copies of these documents have been delivered to the Court as requested at the last
status hearing (see Dkt Entry No. 61).
                                             2
     Case: 1:17-cv-09154 Document #: 62 Filed: 11/01/18 Page 3 of 6 PageID #:375



There is no requirement that the designating party actually prove disclosure of the underlying

information would cause competitive harm in order to have the information treated as

“confidential – attorneys’ eyes only.” All that is required is the designating party’s good faith

belief.

          The three sets of documents at issue here – BADERBRAU 000001 – 3, NEW

ALBERTSON 000002 – 7, and NEW ALBERTSON 000025 – 31 – fall squarely within the

Amended Agreed Protective Order’s definition of “CONFIDENTIAL – ATTORNEYS EYES

ONLY” information. For example:

         BADERBRAU 000001 – 3 disclose sales quantities, wholesale price information, and
          total volume summaries for Plaintiff’s licensed beers since 2017—sold under Plaintiff’s
          licensee with Baderbrau LLC.

         NEW ALBERTSON 000002 – 7 and NEW ALBERTSON 000025 - 31 disclose sales
          quantities, sales trends, and wholesale price information for Plaintiff’s licensed retail
          burgers and beer between 2017 and 2018—including information broken down by sales
          districts, individual stores, and other non-public subcategories that are highly sensitive to
          Plaintiff.

These documents are exactly the types of documents that the CONFIDENTIAL – ATTORNEYS

EYES ONLY designation was meant to include. They contain highly sensitive financial and

business information related to Plaintiff’s licensing program such as sales quantities and sales

trends. They do not reflect stale data, but instead reflect current financial data. This is the precise

type of information that is undoubtedly entitled to the highest level of protection. See Fieldturf

Intern., Inc., Fieldturf, Inc. v. Triexe Management Grp., Inc., 2004 WL 866494, at *3 (N.D. Ill.

April 16, 2004) (recognizing that disclosure of financial information to a competitor may cause

great harm to the party and that the “confidential attorneys eyes only” designation strikes a

proper balance between one party’s right to discovery and the other’s confidentiality interests).




                                                   3
    Case: 1:17-cv-09154 Document #: 62 Filed: 11/01/18 Page 4 of 6 PageID #:376



Plaintiff does not want Defendant’s business people, or any other competitor or member of the

public, to know Plaintiff’s sales trends, sales quantities or other financial information.

       On the meet and confer on this dispute, Defendant argued these documents should not be

protected under the Agreed Protective Order because (1) the information is not Plaintiff’s

confidential information, but instead that of the subpoenaed third parties or of Plaintiff’s related

Billy Goat Tavern entities and/or (2) the information is not confidential because some of the

information contained in the documents allegedly is publicly available. Defendant is wrong.

       First, each of the challenged documents contains information directly related to the sales

volumes or sales trends of Plaintiff’s licensed retail products. As the licensing entity for the

BILLY GOAT mark for the sale of these retail products, as well as the entity in charge of the

entire BILLY GOAT licensing program, Plaintiff undoubtedly has a right to protect the

confidentiality of this type of financial information.

       Second, Defendant’s argument that the documents contain public information is

misguided. For example, Defendant argues that NEW ALBERTSON 000002 – 7 and NEW

ALBERTSON 000025 – 31 contain nothing more than the retail price for Plaintiff’s licensed

goods, which is publicly available to any retail consumer that visits the store. This is an

incorrect reading of these documents, as they contain far more detail, including a detailed

breakdown of sales by particular store, average weekly sales, sales trends, and sales by particular

product. This type of information is not available to the public and contains highly sensitive

financial/business information related to Plaintiff’s licensed retail products and their sales trends.

       Plaintiff has attached as Exhibit A the Declaration of Bill Sianis. Mr. Sianis is a member

of Plaintiff. His Declaration confirms and reiterates Plaintiff’s good faith belief that disclosure




                                                  4
    Case: 1:17-cv-09154 Document #: 62 Filed: 11/01/18 Page 5 of 6 PageID #:377



of these documents to Defendant’s business people, or any other competitor or member of the

public, would cause competitive harm to Plaintiff.

                                          Conclusion

       For the foregoing reasons, there is no legitimate basis for Defendant to contest the

“confidential – attorneys’ eyes only” designations Plaintiff has ascribed to these documents.

Accordingly, Plaintiff respectfully requests that the Court uphold its redesignations of third—

party produced documents BADERBRAU 000001 – 3, NEW ALBERTSON 000002 – 7, and

NEW ALBERTSON 000025 – 31 as CONFIDENTIAL – ATTORNEYS EYES ONLY under

the Amended Agreed Protective Order.

       Dated: November 1, 2018                       Respectfully submitted,

                                                     By: /s/ Michael A. Parks
                                                     Michael A. Parks. IL 6217230
                                                     Justin Powers Mulligan, IL 6319388
                                                     THOMPSON COBURN LLP
                                                     55 E. Monroe Street, 37th Floor
                                                     Chicago, IL 60603
                                                     P: (312) 346-7500
                                                     F: (312) 580-2201
                                                     mparks@thompsoncoburn.com
                                                     jmulligan@thompsoncoburn.com


                                                     Jared S. Manse, N.D. Ill. 63058(MO)
                                                     One US Bank Plaza
                                                     St. Louis, Missouri 63101
                                                     P: (314) 552-6000
                                                     F: (314) 552-7000
                                                     jmanse@thompsoncoburn.com




                                                5
    Case: 1:17-cv-09154 Document #: 62 Filed: 11/01/18 Page 6 of 6 PageID #:378



                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed electronically on November 1,
2018 with the Clerk of the Court to be served by operation of the Court’s electronic filing system
upon all registered counsel of record. Moreover, pursuant to Paragraph 11(c) of the Amended
Agreed Protective Order, a copy of this motion shall be served on the third parties that produced
the challenged documents.

Baderbrau LLC
c/o Registered Agent: Steven L. Baerson
1 N. Lasalle St., Suite 1350
Chicago, IL 60602

New Albertson’s, Inc.
c/o Registered Agent: CT Corporation System
208 S. Lasalle St., Suite 814
Chicago, IL 60604


                                                    /s/ Michael A. Parks




                                                6
